        Case
         Case1:16-cv-03228-AJN
              1:16-cv-03228-AJN Document
                                 Document153-1 Filed06/25/20
                                          167 Filed  03/18/20 Page
                                                               Page11ofof22



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
                                                                                  6/25/2020
 ENTESAR OSMAN KASHEF, et al.,

                Plaintiffs,

           v.                                                  No. 1:16-cv-03228-AJN

 BNP PARIBAS S.A., BNP PARIBAS S.A.
 NEW YORK BRANCH, BNP PARIBAS
 NORTH AMERICA, INC., and DOES 2-10,

                Defendants.


      ORDER OF APPOINTMENT OF INTERIM CO-LEAD CLASS
                             COUNSEL


       Having considered the arguments of the parties with respect to appointment of leadership

for the putative class, the Court finds that Brent W. Landau and Kathryn Lee Boyd satisfy the

requirements of Rule 23(g), and hereby GRANTS Plaintiffs’ Motion with respect to appointment

of Interim Co-Lead Class Counsel for Plaintiffs’ putative class.

       It is hereby ORDERED that Interim Co-Lead Class Counsel shall be responsible for the

overall conduct of the litigation on behalf of Plaintiffs’ putative class as follows:

           a. To brief and argue motions and to present to the Court and opposing parties the

                 position of the putative class for all matters arising during all pretrial and trial

                 proceedings;

           b. To designate attorneys to act as spokespersons at pretrial conferences;

           c. To conduct or coordinate discovery on behalf of the putative class consistent with

                 the requirements of the Federal Rules of Civil Procedure, including the

                 preparation of joint interrogatories, requests for production of documents,

                 requests for admissions, and the examination of witnesses in depositions;
         Case
          Case1:16-cv-03228-AJN
               1:16-cv-03228-AJN Document
                                  Document153-1 Filed06/25/20
                                           167 Filed  03/18/20 Page
                                                                Page22ofof22



           d. To designate an attorney to enter into stipulations with opposing counsel as

              necessary for the conduct of the litigation;

           e. To implement procedures to ensure that schedules are met and unnecessary

              expenditures of time and funds by counsel are avoided;

           f. To sign any consolidated complaint, motions, briefs, discovery requests or

              objections, subpoenas, stipulations, or notices on behalf of the putative class;

           g. To conduct all pre-trial, trial, and post-trial proceedings on behalf of the putative

              class;

           h. To employ and consult with experts; and

           i. To conduct settlement negotiations with defense counsel on behalf of the putative

              class.


IT IS SO ORDERED.

         June 24, 2020
Dated:


                                                             Hon. Alison J. Nathan
                                                             United States District Judge
